Citation Nr: 1427118	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  11-13 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD.

2.  Entitlement to service connection for tumors, claimed as cancer.

3.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2010; a statement of the case was issued in March 2011; and, a substantive appeal was received in May 2011.   

The Veteran presented testimony at a Board hearing in May 2012.  A transcript of the hearing is associated with the claims folder. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Sleep apnea

The Veteran contends (and has submitted internet articles that suggest) that his sleep apnea could be related to his service connected posttraumatic stress disorder (PTSD).  

McLendon v. Nicholson, 20 Vet. App. 79 (2006) provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The Board finds that the standards of McLendon are met and that a VA examination is warranted.  

Tumors, skin disability

The Veteran testified that he was treated for peeling and cracking skin during service (Hearing Transcript, p. 4).  The Board did not find any service treatment records for a skin disability in service; however, as the Veteran engaged in combat, the Board does not dispute his history of in-service skin symptoms.  38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Additionally, the Veteran has suggested that his skin disability and tumors are the result of exposure to Agent Orange in Vietnam.  His service personnel records reflect that he served in Vietnam.  Consequently, exposure to Agent Orange is presumed.  

The Board finds that a VA examination is warranted to determine the nature and etiology of the Veteran's claimed disabilities.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination for the purpose of determining the nature and etiology and severity of the Veteran's sleep apnea, skin disability, and tumors (cancer).  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service.  The examiner should include opinions regarding whether:

(a) it is at least as likely as not that the Veteran's sleep apnea was caused or aggravated by his service connected PTSD (and if aggravation is found, the baseline level of disability prior to such aggravation should be indicated),

(b) it is at least as likely as not that the Veteran's skin disability is due to presumed Agent Orange exposure,

(c) it is at least as likely as not that the Veteran's skin disability is due to the skin symptoms incurred in service (as the Veteran's testimony is deemed credible despite the lack of supporting treatment records), and 

(d) it is at least as likely as not that the Veteran's tumors are due to presumed Agent Orange exposure.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



